'The of the court was pronounced .by
Kink, J.
The plaintiff, representing herself ;to be, the tutrix of the minor children and heirs of James and Eliza Lee, instituted this action to remove the defendant front the administratorship of the succession of the deceased, alleging that the defendant had been guilty of gross neglect of his duties. The defendant excepted to the capacity of the plaintiff to maintain the action, averring that she had not been appointed the tutrix«f the minors, and was without authority to interfere in the administration. The district judge sustained the exception, on the ground that the plaintiff had not furnished the bond .and security required by la.w as tutrix, and that letters of tutorship had not been delivered to her, although an order for her appointment had be.en made. The petition was dismissed, and the plaintiff has appealed. . .
The defendant relies on the -332d article of the Code, which provides that, until letters of tutorship shall have been delivered to the tutor, he shall not interfere with the administration of the property of the minor, except for the the purpose of preserving it in .cases which admit of no delay. The object of this article is to prohibit the tutor from assuming personally the administration of the minor’s estate, previous to furnishing the required security. It has no application to .controversies for the removal of .administrators for alleged misconduct. Proceedings of this kind are governed by the 1018th article of the. Code of Practice, which authorizes an heir, creditor, or other person concerned, to pray for tho removal of an administrator.
The plaintiff is the grand mother of the minors; she is entitled to the tutorship, which she has claimed, and an .order for her appointment has been made, *124and she has actually taken the required oath, although no bond has as yet been given.
She is concerned in the proper administration of the succession which has devolved upon the minors, and it is her duty to protect their interests. The spirit of our legislation is to lend every facility to examine info the conduct of administrators, and we may observe that technical objections opposed to such investigations are entitled to little favor. 2 La. 266. 19 La. 32. C. P. 1016. C, C.1151.
But it is contended that, if the plaintiff can interfere, her authority is limited to informing the judge of the facts which rendered the removal of the administrator necessary; that farther proceedings can only be prosecuted upon the direction of the judge, and that no order to that effect lias been granted. C. P. 1016.
This exception was not taken in the court below, and the proceedings were not permitted to reach the point when it could have been urged. It is made by Jaw the duty of the judge to direct proceedings to be instituted against an administrator, or receiving information of his misconduct, and it is to be presumed that the requisite order would have been made if the judge had not been met at the threshold with an objection, which he supposed to be valid, to the right of the plaintiff to interfere, for any purpose. The exception, in our opinion, should have been overruled.
The judgment of the District Court is therefore reversed, and the cause remanded to be proceeded with according to law; the defendant paying the costs of this appeal.